 1
 2
 3
 4
 5
 6
 7
8
                                  UNITED STATES DISTRICT COURT
 9                                 FOR THE DISTRICT OF NEVADA
10
     UNITED STATES OF AMERICA,            )
11                                        ) 3:95-cv-757-MMD
                Plaintiff,                )
12
                                          ) Order RE:
13        V.                              ) MOTION TO ADMIT GOVERNMENT
                                          ) ATTORNEY (EVE W. McDONALD)
14   BOARD OF DIRECTORS, TRUCKEE­         )
     CARSON IRRIGATION DISTRICT, etc., et )
15   al.,                                 )
16
                    Defendants.                         )
17
     PYRAMID LAKE PAIUTE TRIBE,                         )
18
                                                    )
19                  Inte1venor.                     )

20
            THE UNITED STATES ATTORNEY for the District of Nevada hereby moves, pmsuant
21
     to LR-IA-11-3, for the admission of Eve W. McDonald to the Bar of this Comt for the pmpose
22
     of representing the United States of America, its political subdivisions, officers, and employees,
23   dming the period of her employment by the United States as an attorney. It is anticipated that
24   Ms. McDonald will enter an appearance in this action on behalf of the United States.
25          Ms. McDonald has been a licensed attorney since 1995. Ms. McDonald is a member in
26   good standing of the Colorado Bar (Bar# 26304). Since April 2019, Ms. McDonald has been an
27   attorney employed by the United States Depaitment of Justice. She cmTently holds the position
28


                                                        1
